In a proceeding to compel respondent to readmit petitioner as a student, petitioner appeals from a judgment of the Supreme Court, Kings County, dated October 8, 1975, which dismissed the petition. Judgment affirmed, without costs or disbursements. The record on this appeal discloses no abuse of the discretion with which school administrations are vested to determine the eligibility of applicants and reinstatement standards (see Matter of Lesser v Board of Educ., 18 AD2d 388). Gulotta, P. J., Hopkins, Latham and Shapiro, JJ., concur.